Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2022 has been entered.
 Response to Arguments
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Applicant’s arguments with respect to the previous prior art combination of the record have been considered but are moot because the new grounds of rejection do not rely on Balva for any teachings or matter specifically challenged in the remarks. The claims are rejected under a new grounds of rejection. Examiner has introduced Borean to cure the deficiencies of Cao. See the detailed rejection below.
Accordingly, the claims are rejected under 35 USC 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 7, 10, 13-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 20160364679 A1) in view of Borean (US 20170270447 A1).

Regarding claim 1, Cao teaches a system for ride sharing with autonomous commercial transport vehicles (Fig. 2), the system comprising: 
a receiver configured to receive information regarding a predetermined route for at least one autonomous commercial transport vehicle (paragraph [0088] teaches generating a list containing riders that have similar routes with segments, wherein the riders can request a scheduled driver on an app, ; 
an input device configured to enable a user to input information including location and destination (paragraph [0069] teaches a user can input their information to the on-demand service including determining a pickup location, wherein paragraph [0010] the transmitted rideshare request also includes a destination), 
and an electronic controller configured to determine whether the predetermined route for the at least one autonomous commercial transport vehicle passes within a predetermined distance from the location and travels in a direction toward the destination  (paragraph [0241] teaches the system receives proximity services for a group of vehicles traveling a predetermined route, wherein paragraph [0088] teaches finding compatible routes with riders en route, wherein the segmented routes match the requested riders trip, and wherein paragraphs [0049-0055] teach both packages and riders can be handled by the rideshare service in the form of group rideshare deliveries, and wherein paragraph [0294] teaches the vehicle can perform in a partially autonomous or fully autonomous mode), 
and that the at least one autonomous commercial transport vehicle includes cargo (paragraph [0088] teaches finding compatible routes with riders en route, wherein the segmented routes match the requested riders’ trip, and wherein paragraphs [0049-0055] teach both packages and riders can be handled by the rideshare service in the form of group rideshare deliveries, and wherein paragraph [0294] teaches the vehicle can perform in a partially autonomous or fully autonomous mode), 
and when the controller determines that the predetermined route for the at least one autonomous commercial transport vehicle passes within the predetermined distance from the location and travels in the direction toward the destination and based on the information input by the user (paragraph [0088] teaches determining that the two routes, one of the current rider and one of the new requested ride, are compatible routes wherein the segmented routes match the requested riders trip, and wherein paragraph [0069] teaches a user can input their information to the on-demand service , 
the electronic controller causes a transmitter to transmit a notification signal to the autonomous commercial transport vehicle and the user (paragraph [0088] teaches notifying both the riders and the vehicle of the generated sequence of the rideshare path for the vehicle, and wherein paragraph [0294] teaches the vehicle can perform in a partially autonomous or fully autonomous mode; see also: [0129-0130, 0277]), 
the notification signal transmitted to the autonomous commercial transport vehicle including routing instructions (paragraph [0088] teaches notifying both the riders and the vehicle of the generated sequence of the rideshare path for the vehicle, and wherein paragraph [0294] teaches the vehicle can perform in a partially autonomous or fully autonomous mode; Examiner’s Note: Under broadest reasonable interpretation of the claim, the claim is directed to sending the route instructions to the autonomous vehicle. see also: [0129-0130, 0277]),
such that the autonomous commercial transport vehicle automatically updates a route thereof so as to be directed to a meeting location ([0096] teaches a rideshare support system that provides a module that can be provide instructions for a particular location, as well as in [0105] teaches the system can provide an instruction to designate detour data to pick up an extra passenger/cargo, wherein paragraph [0088] teaches notifying both the riders and the vehicle of the generated sequence of the rideshare path for the vehicle, and wherein paragraph [0294] teaches the vehicle can perform in a partially autonomous or fully autonomous mode; Examiner’s Note: Under broadest reasonable interpretation of the claim, the claim is directed to sending the route instructions to the autonomous vehicle. see also: [0129-0130, 0277]).
	However, Cao does not explicitly teach and input information related to a user preference for acceptable type commercial transport cargo related to cargo material; and that the cargo meets the user preference for the acceptable type of commercial transport cargo related to the cargo material.
and input information related to a user preference for acceptable type commercial transport cargo related to cargo material ([0064-0070] teach considering the personal preferences of other rideshare users including whether or not they allow pets to ride with them, whether or not the other riders are smokers, the gender of the other riders, and the number of available seats, wherein the user can accept or reject the ride sharing proposal; see also: [0071-0074]); 
and that the cargo meets the user preference for the acceptable type of commercial transport cargo related to the cargo material ([0064-0070] teach considering the personal preferences of other rideshare users including whether or not they allow pets to ride with them, whether or not the other riders are smokers, the gender of the other riders, and the number of available seats, wherein the user can accept or reject the ride sharing proposal, as well as in [0071-0073] teaches the user can accept the ride sharing proposal and share the ride, and wherein [0056] teaches the passengers might be goods/items to be transported; see also: [0074, 0124-0125]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao to incorporate the teachings of Borean to include and input information related to a user preference for acceptable type commercial transport cargo related to cargo material; and that the cargo meets the user preference for the acceptable type of commercial transport cargo related to the cargo material. One would have been motivated to do so in order to improving the quality of proposals by autonomously learning through user feedback (Borean, [0054]). By incorporating Borean into Cao, one would have been able to select the best possible ride from a plurality of possible rides based on user satisfaction factors, thereby achieving a high acceptance rate of rides by the rideshare users (Borean, [0100]).
Regarding claim 10, the combination Cao and Borean teach limitations of the claim already addressed by the rejection of Claim 1. Regarding claim 10, Cao teaches a method for ride sharing with autonomous commercial transport vehicles, the method comprising (Figs. 5a-7). Therefore, claim 10 is rejected by the combination of Cao in view of Borean.
Regarding claims 4 and 13, the combination of Cao and Borean teach all the limitations of claims 1 and 10 above.
Cao further teaches wherein the electronic controller is configured to notify the at least one autonomous commercial transport vehicle of a predetermined location in the vicinity of the location of the user (paragraphs [0088-0089] teach the driver can receive a list of ride-sharers and the sequence of pickup and drop off location, wherein paragraph [0095] teaches the application can determine a pickup location, which may be the actual location of the rider or a safer nearby pickup location, and wherein paragraph [0294] teaches the vehicle can perform in a partially autonomous or fully autonomous mode; see also: [0103]).

Regarding claims 5 and 14, the combination of Cao and Borean teach all the limitations of claims 1 and 10 above.
Cao further teaches wherein the electronic controller is configured to modify the predetermined route based on the destination of the user or the location of the user (paragraph [0095] teaches the application can determine a pickup location, which may be the actual location of the rider or a safer nearby pickup location, wherein paragraph [0088] teaches finding compatible routes with riders en route; see also: [0046]).

Regarding claims 7 and 16, the combination of Cao and Borean teach all the limitations of claims 1 and 10 above.
	Cao further teaches wherein the electronic controller is configured to monitor the number and type of seats available in the autonomous commercial transport vehicle (paragraph [0102] teaches the vehicle information utilized includes vehicle size and number of available seats, wherein paragraph [0046] teaches vehicle matching for ride-sharing routes include appropriate vehicles are selected that carry passengers with vacancies (i.e. type of seats), and wherein paragraph [0294] teaches the vehicle can perform in a partially autonomous or fully autonomous mode; see also: [0066]).  

Regarding claims 19 and 20, the combination of Cao and Borean teach all the limitations of claims 1 and 10 above.
Cao further teaches wherein the electronic controller causes the transmitter to transmit the notification signal to the autonomous commercial transport vehicle and the user after an operator of the autonomous commercial transport vehicle accepts the user (paragraph [0090] teaches the drivers of the vehicles may be selected for the request and may be granted the option to respond by accepting the assignment, wherein upon acceptance, the driver receives the rider information including the drop-off and pickup location and the rider receives the driver information; see also: [0110]).  

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 20160364679 A1) in view of Borean (US 20170270447 A1) and further in view of Buttolo et al. (US 20200058092 A1).

Regarding claims 2 and 11, the combination of Cao and Borean teach all the limitations of claims 1 and 10 above.
Cao further teaches wherein the receiver is configured to receive information regarding a plurality of autonomous commercial transport vehicles (paragraphs [0004-0006] teach a system including one or more ride-sharing vehicles that can receive requests from a plurality of ride share devices to coordinate ride-share requests with the vehicles, and wherein paragraph [0294] teaches the vehicle can perform in a partially autonomous or fully autonomous mode).
	However, Cao does not explicitly teach and the electronic controller is configured to determine whether each of the plurality of autonomous commercial transport vehicles passes within the predetermined distance from the location and travels in the direction toward the destination.
From the same or similar field of endeavor, Buttolo teaches the electronic controller is configured to determine whether each of the plurality of autonomous commercial transport vehicles passes within the predetermined distance from the location and travels in the direction toward the destination (paragraph [0055] teaches monitoring transportation providers, at least a first and second transport provider, in order to determine if they are within the predetermined control transfer condition, such as a distance, away or towards the predetermined pickup area, wherein paragraph [0015] teaches the transportation providers are autonomous vehicles).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cao and Borean to incorporate the teachings of Buttolo to include and the electronic controller is configured to determine whether each of the plurality of autonomous commercial transport vehicles passes within the predetermined distance from the location and travels in the direction toward the destination. One would have been motivated to do so in order to provide carpooling rideshare accommodations for groups of people, those with special needs and disabilities, and those with luggage (Buttolo, [0003]). By incorporating Buttolo into Cao, one would eliminate the need for infrastructure transportation, as well as eliminate the conventional requirement for passengers to wait in a physical queue (Buttolo, [0016, 0021]).  



Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 20160364679 A1) in view of Borean (US 20170270447 A1) and further in view of Buttolo et al. (US 20200058092 A1) in view of Rakah et al. (US 20180209803 A1).

Regarding claims 3 and 12, the combination of Cao and Borean teach all the limitations of claims 1 and 10 above.
	However, Cao does not explicitly teach wherein the electronic controller is configured to determine whether the predetermined route of a first autonomous commercial transport vehicle of the at least one autonomous commercial transport vehicle passes within a predetermined distance from the location and travels in the direction toward the Page 2 of 10Appl. No. 15/991,723 Amendment dated November 3, 2020Reply to Office Action of August 3, 2020destination, whether a second autonomous commercial transport vehicle of the at least one autonomous commercial transport vehicle travels in the direction toward the destination, and whether the predetermined route of the first autonomous commercial transport vehicle and the predetermined route of the second autonomous commercial transport vehicle intersect.
From the same or similar field of endeavor, Buttolo teaches wherein the electronic controller is configured to determine whether the predetermined route of a first autonomous commercial transport vehicle of the at least one autonomous commercial transport vehicle passes within a predetermined distance from the location and travels in the direction toward the destination (paragraph [0055] teaches monitoring transportation providers, at least a first and second transport provider, in order to determine if they are within the predetermined control transfer condition, such as a distance, away or towards the predetermined pickup area, wherein paragraph [0015] teaches the transportation providers are autonomous vehicles), whether a second autonomous commercial transport vehicle of the at least one autonomous commercial transport vehicle travels in the direction toward the destination (paragraph [0055] teaches monitoring transportation providers, at least a first and second transport provider, in order to determine if they are within the predetermined control transfer condition, such as a distance, away or towards the predetermined pickup area, wherein paragraph [0015] teaches the transportation providers are autonomous vehicles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cao and Borean to incorporate the teachings of Buttolo to include wherein the electronic controller is configured to determine whether the predetermined route of a first autonomous commercial transport vehicle of the at least one autonomous commercial transport vehicle passes within a predetermined distance from the location and travels in the direction toward the destination, whether a second autonomous commercial transport vehicle of the at least one autonomous commercial transport vehicle travels in the direction toward the destination. One would have been motivated to do so in order to provide carpooling rideshare accommodations for groups of people, those 
	However, the combination of Cao, Borean, and Buttolo does not explicitly teach whether the predetermined route of the first autonomous commercial transport vehicle and the predetermined route of the second autonomous commercial transport vehicle intersect.
From the same or similar field of endeavor, Rakah teaches whether the predetermined route of the first autonomous commercial transport vehicle and the predetermined route of the second autonomous commercial transport vehicle intersect (paragraph [0196] teaches evaluating the first and second rideshare vehicles routes in order to determine that both will reach the first pick-up location, and wherein the vehicles are assigned based on a second vehicle passing the first pick-up location earlier than the first ridesharing vehicle, wherein paragraph [0025] the vehicle is an autonomous ridesharing vehicle; Examiner’s Note: In order for both vehicles to pass the first pick-up location, they most both be on a route towards that location, such that the routes themselves will intersect at that point.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cao, Borean, and Buttolo to incorporate the teachings of Rakah to include whether the predetermined route of the first autonomous commercial transport vehicle and the predetermined route of the second autonomous commercial transport vehicle intersect. One would be motivated to do so in order to order pickup delay beyond a predetermined period of time by dynamically reassigning the individual to a different vehicle that will be passing their location first (Rakah, [0196]). By incorporating Rakah into Cao, one would save costs, increase vehicle utilization, and reduce air pollution by allowing multiple riders to share the same vehicle for a portion of their rides (Rakah, [0003]). 


Claims 6, 8-9, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 20160364679 A1) in view of Borean (US 20170270447 A1) and further in view of Rakah et al. (US 20180209803 A1).

Regarding claims 6 and 15, the combination of Cao and Borean teach all the limitations of claims 5 and 14 above.
	However, Cao does not explicitly teach wherein when the predetermined route has been modified, the electronic controller is configured to cancel the information regarding the at least one autonomous commercial transport vehicle.  
	From the same or similar field of endeavor, Rakah further teaches wherein when the predetermined route has been modified, the electronic controller is configured to cancel the information regarding the at least one autonomous commercial transport vehicle (paragraphs [0194-0196] teach that in the case of dynamic re-assignment, the assignment module may cancel the assignment of a first vehicle to a first user while maintaining assignment of the vehicle to the second user, wherein the system may then reassign the first user to a second vehicle, wherein paragraph [0025] the vehicle is an autonomous ridesharing vehicle).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cao and Borean to incorporate the teachings of Rakah to include wherein when the predetermined route has been modified, the electronic controller is configured to cancel the information regarding the at least one autonomous commercial transport vehicle. One would be motivated to do so in order to order pickup delay beyond a predetermined period of time by dynamically reassigning the individual to a different vehicle that will be passing their location first (Rakah, [0196]). By incorporating Rakah into Cao, one would save costs, increase vehicle utilization, and reduce air pollution by allowing multiple riders to share the same vehicle for a portion of their rides (Rakah, [0003]).

Regarding claims 8 and 17, the combination of Cao and Borean teach all the limitations of claims 7 and 16 above.
	However, Cao does not explicitly teach wherein the electronic controller is configured allot at least one seat available in the autonomous commercial transport vehicle to the user based on the information input with the input device.  
	From the same or similar field of endeavor, Rakah teaches wherein the electronic controller is configured allot at least one seat available in the autonomous commercial transport vehicle to the user based on the information input with the input device (paragraphs [0155-0156] teach tracking the capacity of each vehicle based on the utilization of seating/luggage considerations so the vehicle does not go over seating capacity, wherein paragraph [0025] the vehicle is an autonomous ridesharing vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cao and Borean to incorporate the teachings of Rakah to include wherein the electronic controller is configured allot at least one seat available in the autonomous commercial transport vehicle to the user based on the information input with the input device. One would have been motivated to do so in order to prevent the assignment of additional rideshare users to the vehicle once the vehicle has reached a given seating capacity (Rakah, [0157]). By incorporating Rakah into Cao, one would save costs, increase vehicle utilization, and reduce air pollution by allowing multiple riders to share the same vehicle for a portion of their rides (Rakah, [0003]). 

Regarding claims 9 and 18, the combination of Cao and Borean teach all the limitations of claims 1 and 10 above.
However, Cao does not explicitly teach wherein the electronic controller is configured to monitor parameters related to the autonomous commercial transport vehicle and the user, and based on the parameters rate a reliability of the user or the autonomous commercial transport vehicle.
the electronic controller is configured to monitor parameters related to the autonomous commercial transport vehicle and the user, and based on the parameters rate a reliability of the autonomous commercial transport vehicle (paragraph [0172] teaches the server may store dynamic information, such as the vehicle review ratings given by the passengers from their communication devices, wherein paragraph [0025] the vehicle is an autonomous ridesharing vehicle; see also: [0174, 0357]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cao and Borean to incorporate the teachings of Rakah to include the electronic controller is configured to monitor parameters related to the autonomous commercial transport vehicle and the user, and based on the parameters rate a reliability of the user or the autonomous commercial transport vehicle. One would have been motivated to do so in order to fairly provide a rating of the ride based on the utilized capacity of the vehicle at the time of the ride (Rakah, [0174]). By incorporating Rakah into Cao, one would save costs, increase vehicle utilization, and reduce air pollution by allowing multiple riders to share the same vehicle for a portion of their rides (Rakah, [0003]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Verma et al. (US 20190154454 A1) discloses the service provider can input preferences related to the available service types including carpooling, standard transportation, food delivery, package or freight delivery, and the like
Schubert et al. (US 9940840 B1) discloses a user can input preferences including cargo types, such as construction material or animals
Minister et al. (US 20170267256 A1) discloses passenger preferences include conditions related to identity of other passengers and the cargo carried by the vehicle
Mitchell (US 20090049044 A1) discloses travelers can input ride requirements including allergy avoidance preferences and pet related preferences
Ulloa Paredes (US 20170167882 A1) discloses considering potential passenger preferences including whether passengers would tolerate pets of other riders 
Li et al.  (US 20180032928 A1) discloses the passenger interface can receive information from the user including user preference including a passenger’s preference for other passengers for car

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683